Citation Nr: 1534805	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-08 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Adam Werner, Esq.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1958 to February 1968.

This matter comes to the Board of Veterans' Appeals (Board) following a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

During the pendency of the appeal, in August 2014, the RO granted service connection for depression secondary to service-connected coronary artery disease (CAD) assigning an initial evaluation of 30 percent effective June 21, 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record currently before it is inadequate.  38 U.S.C.A. § 5103A (West 2014).

The Veteran contends that he is unable to obtain and maintain gainful employment as a result of service-connected disabilities.  The Board finds that the Veteran should be afforded new VA examinations reassessing the severity of his service-connected disabilities - CAD and depression to determine whether he is unable to secure or follow a substantially gainful occupation by reason of his service-connected disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

The central inquiry is whether the veteran's service-connected disabilities are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A claim for a TDIU presupposes that the rating for the service-connected disabilities is less than 100 percent, and only asks for a TDIU because of subjective factors that the objective rating does not consider.  Vittese v. Brown, 7 Vet. App. 31 (1994).

Additionally, the Board notes that a review of the record shows that the Veteran appears to receive regular treatment for these service-connected disabilities.  In particular, there is indication that he had procedures in 2012 and 2013 for his heart disability.  See private medical opinion letter from Dr. D.L. dated April 2014.  While there are medical treatment records in the claims file for a procedure in August 2012, there are none regarding the procedure in 2013.  Accordingly, any outstanding VA and/or non-VA treatment records should be obtained before a decision is rendered with respect to these issues.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any and all outstanding private treatment records related to his service-connected disabilities (CAD and depression). Request that he provide, or authorize VA to obtain, these records.  Obtain complete copies of VA outpatient treatment records and associate these records with the claims file.

2. Upon receipt of all additional treatment records, schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his depression.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide an opinion regarding the level of occupational and social impairment caused by depression.  If the Veteran is felt capable of work despite the service-connected disability, the examiner should state what type of work and what accommodations would be needed due to the service-connected disability.  The examiner may consider the Veteran's work history and training, including his work history as a commercial airline pilot, but not age or nonservice-connected disabilities, in making the opinion.

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

3. Also, please schedule the Veteran for a VA examination to determine the current level of severity of all impairment resulting from his CAD.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should provide all information required for rating purposes.  The examiner should provide an opinion regarding the level of occupational and social impairment caused by CAD.  If the Veteran is felt capable of work despite the service-connected disability, the examiner should state what type of work and what accommodations would be needed due to the service-connected disability.  The examiner may consider the Veteran's work history and training, including his work history as a commercial airline pilot, but not age or nonservice-connected disabilities, in making the opinion.

It is most essential the examiner discuss the medical rationale of all opinions expressed, whether favorable or unfavorable to the claim, based on the objective clinical findings and information obtained from review of the file.

4. Then, readjudicate the issue on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




